Chief Justice Damron delivered the opinion of the court: On June 26th, 1934 the claimant, Adam Koleita filed his complaint in this court alleging that on the 20th day of May 1933, while he was engaged as a handy man and machinist at Municipal Lodging House No. 5 in Chicago, Illinois, was injured in the course of his employment; that said Municipal Lodging House No. 5 was under the jurisdiction of the Illinois Emergency Relief Commission at the time he sustained said injury. He seeks an award of Four Thousand Dollars ($4,000.00). On February 19th, 1935, by agreement of the parties hereto testimony was taken in support of said complaint and on November 5, 1935, further testimony was taken on behalf of claimant. On July 30th, 1942, the respondent, throug’h the Attorney General filed its motion to dismiss. It is not understandable to the members of this court why this motion to dismiss was not filed years, ago, it appearing on the face of the complaint that claim was filed more than one year after said injury was sustained and it further appears from the evidence that no compensation payments were made to claimant to .revive the Statute of Limitations prior to the filing of this complaint. It has been repeatedly held by this court that the making of claim for compensation and filing application therefor within the time fixed by Section (24) of the Workmen’s Compensation Act is a condition precedent without which the Court of Claims is without jurisdiction to proceed with the hearing. Crabtree vs. State, 7 C. C. R. 207. The motion of the Attorney General therefore is sustained for lack of jurisdiction to hear said complaint. Case dismissed.